Citation Nr: 0702454	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for residuals of 
orthodontic braces.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of December 2004.  This 
matter was originally on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing conducted at the RO in May 
2004; a transcript is of record.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran clearly and unmistakably entered service with 
pre-existing malocclusion of the teeth and orthodontic 
braces.

3.  Residuals of orthodontic braces, including TMJ 
(temporomandibular joint) and associated headaches and 
general masticatory pain worsened during the veteran's active 
duty service. 

4.  The competent medical evidence fails to relate the 
reported symptoms of lock jaw, eye fatigue, and twitching eye 
muscles to the veteran's orthodontic braces. 




CONCLUSION OF LAW

Residuals of orthodontic braces, to include headaches and 
general masticatory pain, were aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

In correspondence dated in April 2001 and January 2005, the 
RO provided notice pursuant to the VCAA.  In these documents, 
however, the RO failed to address the elements of the degree 
of disability or the effective date of disability.  Despite 
the inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  As noted, the Board is granting the 
veteran's claim for entitlement to service connection for 
residuals of orthodontic braces is granted.  Therefore, the 
RO will have the opportunity to address the issues of the 
appropriate disability rating and effective date of the award 
at the time it implements the Board's decision.  At this 
time, any defect is harmless error.   

Evidence

In a letter dated in June 1985, Dr. M.B., D.D.S., M.S., 
stated that the veteran received orthodontic braces beginning 
in January 1984.  

In the veteran's enlistment examination report, dated in May 
1985, the examiner noted the presence of orthodontic braces.  

A personnel record showed that the veteran received medical 
treatment after suffering injuries from an explosion 
sustained while attempting to light an immersion heater.  It 
was reported that the medic treated her for cuts above the 
left eye, a cut on her nose, second degree burns to the 
forehead, and a contusion to the forehead.  

In a statement dated in May 1998, the veteran claimed that 
she experienced headaches and locking of her jaw that had 
become more frequent.  The veteran claimed that she 
experienced tense neck, lock jaw, headaches, eye fatigue, 
twitching eye muscles, and jaw contractions, and that in her 
opinion, these were the result of the orthodontic braces 
applied while she was in service.  

Dr. K.J., D.D.S., M.S., in a letter dated in September 2001, 
summarized findings of a recent examination.  Dr. K.J. 
explained that the veteran had been in orthodontic appliances 
for approximately 6-7 years without follow-up.  Dr. K.J. 
reported the following findings from the examination.  The 
veteran had reciprocal pop on the left and right side with 
significant joint and/or muscular tenderness.  The veteran 
had a slight overbite, severe maxillary spacing, and severe 
mandibular spacing.  The veteran also had right molar Class 
III, left cuspid Class II, left molar Class I, and left 
cuspid Class I occlusion.  Special problems included moderate 
midline shift, bruxism, and generalized inflammation of the 
gingiva.  Dr. K.J. proposed that all dental appliances be 
removed followed by a thorough cleaning.  

In the veteran's VA Form 9, dated in January 2003, she 
explained that she entered service with braces, which were 
later removed.  The veteran then explained that in 1993, 
while still in the service, she had braces installed again.  

At the veteran's travel board hearing at the RO in May 2004, 
she testified that she began experiencing headaches and TMJ 
approximately 6 months after having braces re-installed in 
service in 1993.  The veteran reported that her braces were 
initially removed because she was told having them made her 
non-deployable.  She stated that while at Fort Richardson, 
her commander authorized re-installation of the braces.  

The veteran described experiencing lock jaw when she 
attempted to open her mouth wide and that her jaw often 
became very painful.  The veteran stated that her 
orthodontist had told her that her headaches were due to the 
braces.  The veteran also recalled being injured in an 
explosion while serving in Saudi Arabia, but was not certain 
whether she had injured her jaw because she was unconscious.  

In a report of a VA dental examination, dated in January 
2005, Dr. W.B., D.D.S., reported the findings of an 
examination conducted by Dr. W.C.  Dr. W.B. reported that the 
veteran's complaints consisted of TMJ dysfunction causing 
headaches and pain, subluxation and locking of the condylar 
head of the mandible, and the inability to close her mouth at 
times.  

Dr. W.B. reported that on examination the veteran was found 
to be missing 10 teeth, 6 of which were extracted to make 
room for orthodontic repositioning of the remaining teeth 
while in the military.  Replacement by prosthesis was not a 
consideration until orthodontic treatment was complete.  
Interincisas distance at maximum opening was 39 millimeters, 
maximum excursion of the mandible to the left was midline, 
maximum excursion of the mandible to the right of the midline 
was 6 millimeters.  The veteran had moderate periodontal 
disease with approximately 2-3 millimeter loss of alveolar 
supporting bone in the molar areas.  

Dr. W.B. recommended that the veteran be referred to an 
orthodontist to determine whether the previous orthodontic 
treatment could cause her headaches, eye strain, jumping and 
paroxysmal twitching of muscles, and temporomandibular joint 
disorder.  

In response to the RO's request for an examination, Dr. E.D., 
D.M.D., M.S., issued a letter dated in August 2005, in which 
he reported that he had treated the veteran while she was on 
active duty.  Dr. E.D. reported that in October 1993, the 
veteran had Class I malocclusion with flared upper and lower 
incisors, a large diastema, left side popping of the TMJ at 
43 millimeters, and normal range of motion.  Pain in the TMJ 
was not reported at that time.  

Dr. E.D. conducted an examination and noted the following 
conclusions.  The veteran's centric relation shift caused her 
muscles to compensate in closing her teeth together, which 
may stimulate grinding/bruxing behavior.  This was commonly 
evidenced by tense neck, TMJ symptoms, headaches, and muscle 
spasm.  Open lock or jaw locking open was most likely caused 
by exceeding the normal range of motion, or opening too wide.  
Repeated occurrence made it more likely to happen.  40 
millimeters is considered normal range of motion and the 
veteran opened comfortably to 42 millimeters without locking.  
Eye strain was not normally associated with malocclusion.  
Because the veteran's occlusion was never finished due to her 
separation from service shortly after beginning treatment, it 
was possible that she was maintained in poor occlusal 
relationship, which may have caused her complaints.  The 
veteran has had no retention since braces removal and the 
teeth had been allowed to drift so her occlusal relationship 
was now far from ideal.  

In an independent medical expert opinion, dated in November 
2006, Dr. H.A. discussed the veteran's medical history and 
stated that he had reviewed the claims file.  Dr. H.A. stated 
that the veteran entered service with a pre-existing 
malocclusion to which she was being treated with 
orthodontics.  Dr. H.A. stated that the veteran's occlusion 
status was unclear when her braces were removed in 1987 while 
in service and that the records did not indicate whether 
orthodontic treatment had been completed or not.  Dr. H.A. 
noted that the veteran restarted orthodontic treatment in 
1993 and that in his opinion, due to separation from service, 
the patient's occlusion was never finished to a satisfactory 
condition and she was maintained in poor occlusion 
relationship for ten years.  This, according to Dr. H.A., 
more than likely caused the veteran's TMJ symptoms (headaches 
and general masticatory pain).

Dr. H.A. also stated that the trauma that the veteran 
sustained to her face during service was less likely to have 
caused her existing Class 1 skeletal/dental malocclusion.  
Nevertheless, the trauma that she sustained could precipitate 
some of her symptoms.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of her medical records, not on the happenstance 
of whether she was symptom-free when she enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Analysis

The veteran contends that the headaches and general 
masticatory pain she presently experiences worsened as a 
result of her active duty service.  The Board finds that the 
medical evidence of record is sufficient to support a finding 
that the veteran's disability increased in service and that 
such an increase was not due to the natural progression of 
the disorder. 

First, the objective medical evidence shows that the veteran 
suffers from residuals of orthodontic braces.  Dr. E.D.'s 
report is satisfactory evidence that the veteran suffers from 
tense neck, TMJ symptoms, headaches, and muscle spasm.  
Moreover, Dr. H.A. related the veteran's headaches and 
masticatory pain to the poor occlusion relationship that she 
maintained for ten years by failing to have her braces 
removed.  Thus, there exists objective evidence of a current 
disability.
 
Regarding in-service incurrence or aggravation of an injury 
or disease, the Board first notes that the evidence shows 
orthodontic treatment to be "noted" at the time of 
acceptance for service, as indicated in the veteran's 
entrance examination report.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  Thus, service connection must be found on 
the basis of an in-service aggravation of the disability.  
The medical evidence clearly shows that the veteran entered 
service with braces, had them removed while in service, and 
had braces installed again while still in service.  The 
veteran's testimony also shows that she began to experience 
the complained of symptoms at that time.  Moreover, these 
complaints were documented in the medical evidence of record.  
For these reasons, the Board finds that the disability 
worsened in service.   

Finally, the competent medical evidence shows that the 
currently complained of symptoms (i.e. those associated with 
an aggravation of the disability) are due to the in-service 
orthodontic treatment and are not part of the natural 
progression of the disease.  The Board bases this finding 
primarily on the independent medical opinion rendered by Dr. 
H.A, in which he concluded that due to veteran's separation 
from service, she was maintained in poor occlusion 
relationship for ten years, which more than likely caused her 
headaches and general masticatory pain.  The Board also 
considered Dr. E.D.'s nexus opinion.  Although this opinion 
was legally insufficient in that he only concluded that the 
veteran's separation, which left her in poor occlusal 
relationship, "may" have caused her complaints, it at least 
tends to support the opinion of Dr. H.A.  Thus, the Board has 
no reason to question the validity of Dr. H.A.'s opinion. 

The Board notes, however, that regarding the claimed 
conditions of lock jaw, eye
fatigue, and twitching eye muscles, the objective medical 
evidence either fails to show that these conditions exist or 
fails to link them to the veteran's active duty service.  
Thus, these conditions are not found to be related to 
residuals of orthodontic treatment.  The veteran's opinion 
that these conditions are related to the residuals of 
orthodontic treatment is of no value.  As a layperson, she is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  


ORDER

Entitlement to service connection for residuals of 
orthodontic braces, to include TMJ symptoms with headaches 
and general masticatory pain, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


